t c no united_states tax_court joyce e beery petitioner v commissioner of internal revenue respondent docket no 7452-03l filed date on date r issued to p a final notice disallowing her claims for relief from joint_and_several_liability on a joint_return for the taxable years to on date p filed with the court a timely petition at docket no challenging r’s final notice disallowing her claims for relief from joint_and_several_liability under sec_6015 i r c the stand alone sec_6015 case joyce e beery petitioner jerome g beery intervenor docket no is currently pending before this court meanwhile on date r issued to p a final notice_of_intent_to_levy and notice of your right to a hearing for the taxable years to on date r issued to p a notice_of_federal_tax_lien filing and notice of your right to a hearing for the taxable years to on date r issued to p a notice_of_determination concerning collection action s in the notice r conceded that it was improper to propose to levy on p’s property prior to a final_determination regarding her claims for relief under sec_6015 i r c on the other hand r determined that filing the notice_of_federal_tax_lien with regard to p’s tax_liabilities for to was appropriate despite her pending claims for relief under sec_6015 i r c p filed a timely petition for lien or levy action under sec_6320 and sec_6330 i r c challenging r’s notice_of_determination on the ground that r was barred from filing a federal_tax_lien against p prior to the entry of a final_determination respecting her claims for relief under sec_6015 i r c r filed a motion for summary_judgment p filed an objection to r’s motion held r was not barred under sec_6015 sec_6320 or sec_6330 i r c from filing a federal_tax_lien against p prior to the entry of a final_determination respecting p’s claims for relief from joint_and_several_liability under sec_6015 i r c held further r’s motion for summary_judgment will be granted joyce e beery pro_se glenn p thomas and dennis r onnen for respondent opinion dawson judge these cases were assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 the court section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule as discussed in detail below we shall grant respondent’s motion background2 in beery v commissioner tcmemo_1996_464 docket no we sustained respondent’s determination that joyce beery petitioner and her husband were liable for tax deficiencies and accuracy-related_penalties for and in beery v commissioner docket no we sustained respondent’s determination that petitioner was liable for tax deficiencies for and the court’s decision in docket no was affirmed on appeal by unpublished opinion see beery v commissioner 166_f3d_346 10th cir on date respondent issued to petitioner a final notice disallowing her claims for relief from joint_and_several_liability on a joint_return for the taxable years to on date petitioner filed with the court a timely the record reflects and or the parties do not dispute the following facts petition at docket no challenging respondent’s final notice under sec_6015 in the interim on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing for the taxable years to on date petitioner submitted to respondent a request for a collection_due_process_hearing under sec_6330 on date respondent issued to petitioner a notice_of_federal_tax_lien filing and notice of your right to a hearing for the taxable years to on date petitioner submitted to respondent a request for a collection_due_process_hearing under sec_6320 on date respondent issued to petitioner a notice_of_determination concerning collection action s for the years to respondent conceded in the notice_of_determination that it was improper to propose to levy on petitioner’s property prior to the entry of a final_determination regarding her claims for relief under sec_6015 on the other hand respondent determined that it was not improper to file a federal_tax_lien against petitioner prior to the entry of a final_determination regarding her claims for relief under sec_6015 on date petitioner filed with the court a petition for lien or levy action challenging respondent’s notice_of_determination petitioner’s sole contention is that it was improper for respondent to file a federal_tax_lien with respect to her unpaid taxes for to prior to the entry of a final_determination with respect to her claims for relief from joint_and_several_liability under sec_6015 for those same taxable years after filing an answer to the petition respondent filed a motion for summary_judgment petitioner filed an objection to respondent’s motion repeating her assertion that it was improper for respondent to file a federal_tax_lien against her discussion summary_judgment is intended to expedite litigation and to avoid unnecessary and expensive trials 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 the parties do not dispute that the petition in this case was timely filed under sec_6330 and sec_7502 at the time the petition was filed petitioner resided in los alamos new mexico 7th cir 90_tc_753 85_tc_527 the record in this case reflects that there is no dispute as to a material fact we agree with respondent that he is entitled to judgment as a matter of law lien and levy actions sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person liable for taxes when a demand for the payment of the taxes has been made and the person fails to pay those taxes sec_6322 provides that the lien imposed under sec_6321 generally arises when the commissioner makes an assessment however sec_6323 provides that the lien imposed under sec_6321 is not valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor until the secretary has filed a notice_of_federal_tax_lien with the appropriate authorities 118_tc_572 sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice of the filing of a federal_tax_lien under sec_6323 such notice must be provided not more than business days after the day of the filing of the notice of lien sec_6320 sec_6320 further provides that the person may request administrative review of the matter in the form of an appeals_office hearing within days beginning on the day after the 5-day period described above sec_6320 provides that the appeals_office hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e sec_6330 provides for review with respect to collection issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection sec_6330 provides for judicial review of the administrative determination in the tax_court or federal district_court as appropriate sec_6330 provides that levy actions and the running of the period of limitations relating to collections and other actions shall be suspended for the period during which an appeals_office hearing and appeals therein are pending sec_6330 provides sec_6330 suspension of collections and statute_of_limitations -- in general --except as provided in paragraph if a hearing is requested under subsection a b the levy actions which are the subject of the requested hearing and the running of any period of limitations under sec_6502 relating to collection after assessment sec_6531 relating to criminal prosecutions or sec_6532 relating to other suits shall be suspended for the period during which such hearing and appeals therein are pending in no event shall any such period expire before the 90th day after the day on which there is a final_determination in such hearing notwithstanding the provisions of sec_7421 the beginning of a levy or proceeding during continued sec_6330 generally authorizes the court to enjoin a levy or proceeding that is begun during the time the suspension under that provision is in effect claims for relief from joint_and_several_liability sec_6013 provides that if a husband and wife make a joint federal_income_tax return the tax shall be computed on the aggregate income and the liability with respect to the tax shall be joint_and_several however sec_6015 provides that notwithstanding sec_6013 an individual who has made a joint_return may elect to seek relief from joint_and_several_liability on such return congress vested this court with jurisdiction to review a taxpayer’s election to claim relief from joint_and_several_liability on a joint_return under varying circumstances see 115_tc_118 114_tc_354 in the instant case petitioner filed a so-called stand-alone petition at docket no seeking judicial review of respondent’s disallowance of her claims for relief from joint_and_several_liability see sec_4 continued the time the suspension under this paragraph is in force may be enjoined by a proceeding in the proper court including the tax_court the tax_court shall have no jurisdiction under this paragraph to enjoin any_action or proceeding unless a timely appeal has been filed under subsection d and then only in respect of the unpaid tax or proposed levy to which the determination being appealed relates e 117_tc_279 114_tc_324 sec_6015 generally provides that no levy or proceeding in court shall be made begun or prosecuted against an individual making an election under sec_6015 for collection of any assessment to which such election arises until the close of the 90-day period for filing a petition with the court under sec_6015 or if a petition is filed with the court until the decision of the court has become final the prohibited period sec_6015 generally a person may also request relief from joint_and_several_liability on a joint_return in a deficiency case brought under sec_6213 see 115_tc_118 and in a petition for review of a lien or levy action see sec_6320 sec_6330 sec_6015 provides b restrictions applicable to collection of assessment -- i in general --except as otherwise provided in sec_6851 or sec_6861 no levy or proceeding in court shall be made begun or prosecuted against the individual making an election under subsection b or c for collection of any assessment to which such election relates until the close of the 90th day referred to in subparagraph a ii or if a petition has been filed with the tax_court under subparagraph a until the decision of the tax_court has become final rules similar to the rules of sec_7485 shall apply with respect to the collection of such assessment ii authority to enjoin collection actions -- notwithstanding the provisions of sec_7421 the beginning of such levy or proceeding during the time continued authorizes the court to enjoin any such levy or proceeding made or begun during the prohibited period we find no support in sec_6015 for petitioner’s position in this case as previously mentioned sec_6015 bars the commissioner during the prohibited period from making or bringing a levy or proceeding in court against an individual making an election under sec_6015 the provision does not expressly prohibit the commissioner from filing a federal_tax_lien against such an individual considering that sec_6015 specifically precludes the commissioner from proceeding with a levy against an individual claiming relief under sec_6015 we think that same provision would have included express language barring the commissioner from filing a federal_tax_lien against such an individual if congress intended to prohibit such actions in addition we see no indication that the term proceeding continued the prohibition under clause i is in force may be enjoined by a proceeding in the proper court including the tax_court the tax_court shall have no jurisdiction under this subparagraph to enjoin any_action or proceeding unless a timely petition has been filed under subparagraph a and then only in respect of the amount of the assessment to which the election under subsection b or c relates see trent v commissioner tcmemo_2002_285 holding that the commissioner was not barred by sec_6330 from offsetting the taxpayer’s overpayments for later years against an earlier tax_liability for which the taxpayer had claimed relief under sec_6015 in court as set forth in sec_6015 was intended to refer to the filing of a federal_tax_lien in short the plain and ordinary meaning of the term proceeding in court suggests the filing of a formal lawsuit or complaint by the government against an individual as opposed to the more informal administrative procedures employed by the commissioner in the filing of a federal_tax_lien see eg administration internal_revenue_manual cch sec_5 at big_number thus we hold that respondent was not prohibited from filing the federal_tax_lien in dispute under sec_6015 inasmuch as the petition in this case was filed as a petition for lien or levy action we must also consider whether sec_6320 and sec_6330 barred respondent from filing the federal_tax_lien against petitioner sec_6320 and sec_6323 authorize the commissioner to file a notice_of_federal_tax_lien before notifying the taxpayer of his or her right to request an respondent has adopted the following definition of the term proceeding in court sec_1_6015-7 income_tax regs provides ii proceedings in court for purposes of this paragraph c proceedings in court means suits filed by the united_states for the collection of federal tax proceedings in court does not refer to the filing of pleadings and claims and other participation by the internal_revenue_service or the united_states in suits not filed by the united_states including tax_court cases refund suits and bankruptcy cases administrative hearing with regard to the lien the record reflects that respondent complied with these provisions we also observe that there is no provision in sec_6320 or sec_6330 that prohibits the commissioner from filing a federal_tax_lien against a person who has pending a claim for relief under sec_6015 consistent with the preceding discussion and considering the provisions of sec_6320 sec_6330 and sec_6015 together we hold that congress did not prohibit the commissioner from filing a federal_tax_lien against a taxpayer while such taxpayer has pending a claim for relief from joint_and_several_liability under sec_6015 congress did however bar the commissioner from levying on such taxpayer’s property during the prohibited period sec_6015 respondent conceded the latter point in the notice_of_determination issued to petitioner there being no other issue for consideration we shall grant respondent’s motion for summary_judgment to reflect the foregoing an appropriate order and decision for respondent will be entered
